 240DECISIONS OF NATIONAL LABORRELATIONS BOARDLas Vegas SunandInternational Printing Pressmenand Assistants Union of North America, Local 284.Case 31-CA-3704February 25, 1974DECISION AND ORDERBy MEMBERSFANNING, KENNEDY, ANDPENELLOOn September 10, 1973, Administrative Law JudgeStanley Gilbert issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief, and Respondent filedcross-exceptions and a brief in support thereof andan answer to General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge only to the extent consistent herewith.We do not agree with the Administrative LawJudge's finding that ForemanWilson's April 11,1973, admonition to 4 to 6 employees of the 24-employee unit that they keep their noses clean andnot get fired, that "your overtime will probably becut down, the company will probably make thingsmiserable for you so you'll quit, so you won't bearound to vote," warrants the remedial orderrecommended by the Administrative Law Judge inthe circumstances of this case.Employee Chase, upon whose credited testimonythe Administrative Law Judge found the foregoing,also testified that dust a few weeks earlier, in March1973, before any of the employees met with the unionorganizers for the first time, he and three otheremployees2 had engaged in conversation with Wil-son at a cocktail lounge. According to Chase, theemployees then told Foreman Wilson that theywould like to organize, to which Wilson respondedthat he would like to see that happen so they wouldhave a competent crew and that he would like to seethe men make more money.Thereafter,on April 11, when the employeesarrived at work wearing union buttons, Wilson wasnaturally moved to respond to the open declarationITheAdministrative Law Judge's finding that Respondent ForemanStevenson'squery to employeeDegler as to the progress of the unioncampaign was noncoercive is based partly on Stevenson'swell-knownsympathywith the unioncause Thisfinding is buttressed by the fact, notmentioned in the AdministrativeLaw Judge'sDecision, that,afterDeglerresponded to Stevenson'squery, thelatterwished him luck in helping toorganize the employeesof organizational activity. Indeed, Chase testifiedthat he felt that Wilson was advising them as to howto conduct themselves, and that Wilson's tone wasnot threatening.Clearly, this conversationwasmerely a related sequel to the earlier discussion inMarch when the employees had themselves consult-ed Wilson about their interestin a union.We believe that whether the conversation warrantsa finding of coercion by the Respondent requiring aremedial order it must be considered in the contextand circumstances in which it occurred. It was notagainst a background of unfair labor practices or inconcert with statements of management as part of anoverall coercive campaign to undermine the Union.The employees would have readily recognized theadvice offered byWilson as coming from onesympathetic to their cause expressing his personalviews rather than from a spokesman of managementconveying its attitude. Under these circumstances,we do not believe that this isolated conversation andthe friendly well-meaning advice offered by a low-levelsupervisor to a small group of employees,without the knowledge or encouragement of manage-ment,3 justifies the issuance of a remedial order.Accordingly, contrary to the Administrative LawJudge, we shall dismiss the complaintin itsentirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissedin itsentirety.MEMBER FANNING, dissenting:For the reasons set forth in my dissenting opinionsinWalgreenCo.4 andFearn International, Inc.,5 Iwould, unlike my colleagues, adopt that portion ofthe Administrative Law Judge's recommended Orderremedying the unlawful 8(a)(1) threats uttered byRespondent Foreman Wilson towards several em-ployees during the organizing campaign. My col-leagues' reasoning that the absence of higher levelmanagement authorization for or condonation ofWilson's isolated remarks helps to render suchremarks noncoercive is erroneous. The essence ofunlawful coercion in a pure 8(a)(1) violation is in theimpact of the respondent's action on the employeesto whom it is directed, not in the existence or absenceof respondent's union animus.6 In the instant case,Respondent Foreman Wilson, in the midst of an2 Including Petak,who was also present at the April 11 discussion3 Indeed,the record discloses nohostility byRespondent to unionactivity whichmight prompt the remarksby Wilson4WalgreenCo, d/b/a Globe Shopping City,203 NLRB No 365FearnInternational,inc,Eggo FoodsDivision,209 NLRB No 376The CooperThermometerCompany,154 NLRB 502209 NLRB No. 38 LAS VEGAS SUN241organizational drive, clearly communicated to fourto six employees-hardly a small minority in a 24-man unit-a hostile respondent attitude toward theunion campaign and threats by Respondent to takeadverse action against unspecified employees. Thefact that Wilson was sympathetic to their cause isimmaterial; the employees still had every reason tobelieve that Wilson, as a man privy to higher levels ofmanagement, was painting an accurate picture ofwhatmight befall them if they continued theirconcerted activity. By any objective analysis,Wil-son's remarks tended to coerce the employees in theexercise of their Section 7 rights and are properly thesubject of an appropriate remedial order. I wouldadopt the Administrative Law Judge's recommenda-tion of such order.DECISIONISTATEMENT OF THE CASESTANLEY GILBERT, Administrative Law Judge: Basedupon a charge filed on April 16, 1973, by InternationalPrinting Pressmen and Assistants Union of North Ameri-ca,Local 284, hereinafter referred to as the Union, theoriginal complaint herein was issued on May 22, 1973. Anamended charge was filed by said Union on May 29, 1973,and an amendmen. to the complaint was issued on May31, 1973. The complaint, as amended, alleges that LasVegas Sun. hereinafter referred to as the Respondent,violated Section 8(a)(1) and (3) of the Act.' By its answerRespondent denies that it committed the unfair laborpractices alleged in the complaint.2Pursuant to notice a hearing was held in Las Vegas,Nevada, on June 28 and 29, 1973, before me, dulydesignated as Administrative Law Judge. Appearanceswere entered on behalf of all the parties. Briefs werereceived from the General Counsel and Respondent onAugust 17 and 16, 1973, respectively.Upon the entire record in this proceeding and myobservation of the witnesses as they testified, I make thefollowing:FINDINGS OF FAC I1.BUSINESS OF RESPONDENTRespondent is a Nevada corporation with its principalplace of business in Las Vegas, Nevada. It is a newspaperpublishing company holding membership in or subscribingto interstate news services and publishing syndicatedfeatures or advertisements of nationally sold products. Itderives gross annual revenues in excess of $200,000.As is admitted by Respondent, it is, and at all timesmaterialhereinhasbeen,an employer engaged in1During the courseof the hearing,par 8(d) of the complaint wasamended to change thedate of April 29, 1973, to March 22, 1973.2Althoughthe answer deniespar. 5(a) and (b) of the complaint,Respondent has stipula'ed to 5(a) and duringthe courseof the hearingrepresented thatitwas raising no issuewith respect to 5(b).3As indicated hereinabove,although Respondent in its answer deniedthe supervisorystatus ofStevenson, in the course of the hearingRespondentcommerce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDAs is admitted by Respondent, the Unionis,and at alltimes material herein has been, a labor organization withinthe meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The IssuesThe complaintallegesthat Respondent violated Section8(a)(1) ofthe Act on March 22, 1973, through John E.Stevenson,an assistantforeman, by unlawful interrogationof an employee .3The complaint further alleges that Respondent, throughtheconduct of admitted supervisor SherralWilson,foreman of the mailroom, unlawfully threatened employeeswith economic reprisals for their union activity andunlawfully interrogated an employee on or about April 11,1973.4The complaintalso allegesthat on or about April 13,1973,Respondent violated Section 8(a)(3) and (1) of theAct by reducing the working hours and changing the workschedule of the employees in the mailroom because of theirunion activity.Allof said allegations were denied by Respondent.B.The Organizational ActivityThe Union sought toorganizethe employees in Respon-dent's mailroom commencing on or about March 15, 1973.On that date, representatives of the Union met with sevenof the mailroom employees. A number ofthem again metwith representatives of the Union on March 22. On April11, union representatives met with a large majority of themailroom employees, which at that time apparentlynumbered approximately 18. The employees present votedto notify Respondent that they desired to be representedby the Union.Buttons signifyingthat the wearer was infavor of union representation were distributed to them andon April 11 all of the employees who worked on theevening shift wore said buttons. On April 12, a representa-tive of the Union contacted Respondent's General Manag-er Burt Buy and requesteda meetingto discuss representa-tion of mailroom employees. Buy refused the request.C.Resolution of the IssuesEmployee Edwin Degler testified that he had a very briefconversation with Stevenson on March 22, 1973, whichtestimony is uncontradicted and is credited. It appears thatitmust have occurred shortly after the meeting theemployees had with the union representatives on that date.According to Degler's credited testimony, Stevenson askedrepresentedthat it was not contesting his supervisory status.4GeneralCounselelicited no testimony with respect to the allegation ofunlawful interrogationby Wilsonand, in his brief,General Counsel madeno reference to any testimony which would support said allegation.Therefore,itwillbe recommended that said allegation(par. 8(c) of thecomplaint) be dismissed. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim how the union organization was going, and he repliedthat out of 18 employees 18 had signed "petition cards." Itappears that the employees had reason to believe thatStevenson favored union representation and that this wasthe sole instance of any interrogation of employees byStevenson. In the circumstances, it does not appear that hisinquiry of Degler could have reasonably interfered with,restrained,or coerced Degler within the meaning ofSection 8(a)(1) of the Act. This conclusion is based uponthecasualnatureof their conversation, its brevity,Stevenson's known favorable attitude toward union repre-sentation,the isolated nature of this incident, andStevenson's position at the lowest level of Respondent'ssupervisory personnel.As aforementioned, all of the employees on the eveningshift of April 11, 1973, wore union buttons at work. Duringa breaktime, Foreman Sherral Wilson held a conversationwith from four to six of the employees According toemployee Charles Chase, Wilson told them "to make surethat we keep our nose clean and don't get fired." Chasefurther testified thatWilson added "your overtime willprobably be cut down, the company will probably makethingsmiserable for you so you'll quit, so you won't bearound to vote." Charles Petak, another employee, testifiedthatWilson warned them to be on their toes at all timesand that if they did not keep themselves "clean," he wouldnot be able to save them. Respondent did not call Wilsonas a witness and offered no explanation for the failure todo so. Although there are variations in the testimony ofChase and Petak, their testimony is credited as beingdifferent fragments of the statements made by Wilson.It appears that the employees had reason to believe thatWilson favored their obtaining union representation, andRespondent argues that the statements made by Wilsonwere not unlawful, sincetheywere made in a friendlyconversation by a supervisor who was sympathetic to theirdesires for union representation. In my opinion, thesecircumstancesadd to, rather than detract from, thecoercive effect of Wilson's statements. It is reasonable toassume that they must have believed that he was confidingto them management's attitude toward unionization of themailroom, to which attitude he, as supervisor, was privy.Thus, while he himself did not threaten to take economicreprisals against them for adherence to the Union, he waswarning them of what action management might takeagainst them because of their protected activity. It isconcluded that his statements can and should be equatedwith threats of economic reprisals for union activity.5Consequently, it is concluded that Respondent, by theconduct of Wilson on March 11, did threaten economicreprisals for union activity in violation of Section 8(a)(1) ofthe Act.There is no dispute that commencing on April 14, 1973,theRespondent changed the work schedule of themailroom employees and reduced the number of workhours of the employees in the mailroom as a whole. TheGeneral Counsel does not contend that any particularindividualor individualswere singled out for such5Respondent citesUtradCorp v N L.R B, 454F 2d 520(C A 7, 1971)in support of its argument The facts in said case are considerably differentfrom the facts in the instant case In addition, it is noted that in the Boardtreatment. General Counsel contends that this action wastaken in reprisal for the employees seeking union repre-sentation and engaging in activities on behalf of the Union.The Respondent contends that its action was motivatedsolely by economicconsiderations.Two factors supportGeneral Counsel's contention, the timing of the change inscheduling by a notice posted the day after managementtestified it learned of the union activity, andWilson'swarning on April 11 that management might cut employ-ees' overtime, ostensibly because of their adherence to theUnion. These elements are sufficient to make outa primafaciecase.However, the credited testimony of Respon-dent's witnesses as to the events leading up to the decisiontochange the mailroom schedules and Respondent'srecords rebut theprima faciecase and lead me to theconclusion that the change in the work schedule was notdiscriminatorily motivated.Duane Langeliers, Respondent's comptroller, Burt Buy,Respondent's generalmanager, and Jesse Dixon, Jr.,circulation manager, credibly testified to the events that ledup to the decision to change the schedule. According totheir credited testimony, Langeliers, in December 1972,became alarmed over the rising labor costs in the mailroomand, in late December, reported this to Buy. Dixon wascalled into the meeting and they discussed means ofincreasing the efficiency of the mailroom. In February1973, Langeliers again made a report with respect to thelabor costs and there was a further discussion of theproblem. At that point, Buy instructed Dixon to reduce thelabor costs in the mailroom. In March there was anothermeeting with respect to the labor costs and again Dixonwas told to effect a reduction in the operating costs in themailroom. On April 6 there was another meeting betweenthe three and Dixon was instructed to take over dailycontrol of the operations of the mailroom. Up to that time,Dixon, as circulation manager, was responsible for theoperations of the mailroom but had left its day-to-dayoperations to Wilson as its foreman.Dixon testified that he spent 2 hours a day during theweek between April 6 and 13 studying the operations of themailroom to determine the reason for the high cost. Thistestimony is uncontradicted and is credited. It appears thathe came to the conclusion that there were man hourswasted because at certain periods of the day there weremore men in the mailroom than were required for theworkload. Consequently, on April 13, he posted a schedulefor the next day (and followed the same procedurethereafter) in which he staggered the work hours so that thepersonnel could be more efficiently employed. The recordsofRespondent show that after this procedure wasinstituted a substantial reduction in the cost of operatingthe mailroom was effected.All three of said witnesses of Respondent testified thatthey had no knowledge of union activity in the mailroomuntilApril 12, 1973. This testimony is credited. Although itappears that both Stevenson and Wilson had knowledge ofthe activity, it is inferred that they did not transmit thisknowledge to upper levels of management, apparentlydecision,Utrad Corp,185 NLRB 434, 439, it is stated "The fact that thepartiesmay have been on friendly terms does not bar a finding, if, under allthe circumstances, the inference of coercion is a reasonable one " LAS VEGAS SUN243because they favored the employees' desire to obtain unionrepresentation.Dixon's delay between April 6 and 13 inimplementingBuy's directive to lower the mailroom's costis explainedby his credited testimony that he spent thatperiod of time studying the mailroom operations. Itappears that while a number of the employees have hadincreased work hours in theweeksfollowing the week inwhich the change in scheduling was put into effect, itappears that the number of men employed in the mailroomhas been reduced and that the costs have remainedlowered.Thus,it ismy opinion that, while the timing of thechange in schedule and Wilson's warning about hoursbeing cut cast suspicion on Respondent's motive inchanging the work schedules, the motive therefor wassolely economic and nondiscriminatory.Consequently, it is concluded that the General Counselhas failed to sustain by a preponderance of the evidencethe allegation in paragraphs 6 and 7 of the complaint thatthe Respondent discriminatorily reduced the work hoursand changed the work schedule of the employees in themailroom.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe unfair labor practice of the Respondent set forth insection 111, above, occurring in connection with itsoperations set forth in section 1, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYItwill be recommended that the Respondent be orderedto cease and desist from engaging in the unfair laborpractice found herein and take certain affirmative action,as provided in the recommended Order below, designed toeffectuate the policies of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in this proceeding, I make thefollowing:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent violated Section 8(a)(1) of the Act onApril 11, 1973, through the conduct of Sherral Wilson bythreats of economic reprisals against employees for seekingunion representation and for activities upon behalf of theUnion.4.General Counsel has failed to prove by a preponder-ance of the evidence the allegations in the complaint ofunfair labor practices set forth in paragraphs 6, 7, and 8(c)and (d) thereof.[Recommend Order omitted from publication.]